In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1931 
VINCENT ROSE, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BOARD  OF  ELECTION  COMMISSIONERS              FOR  THE     CITY    OF 
CHICAGO, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:15‐cv‐00382 — Amy J. St. Eve, Judge. 
                     ____________________ 

    ARGUED JANUARY 20, 2016 — DECIDED MARCH 10, 2016 
                ____________________ 

    Before WOOD,  Chief Judge,  and MANION and ROVNER, Cir‐
cuit Judges. 
   MANION, Circuit Judge. Vincent Rose sued the state of Illi‐
nois and the Chicago Board of Election Commissioners after 
the Board refused to put Rose’s name on the ballot for a local 
government  election  in  2015.  The  district  court  dismissed 
Rose’s  amended  complaint  because  an  Illinois  state  court 
had already adjudicated an identical cause of action brought 
2                                                                No. 15‐1931 

by Rose against the same defendants. Rose now appeals the 
district court’s dismissal of his federal action. We affirm. 
                                       I. BACKGROUND 
    In  2015  Rose  submitted  nomination  petitions  for  the  of‐
fice of alderman in Chicago’s 7th Ward. Pursuant to Illinois 
statute,  candidates  for  the  2015  alderman  elections  were  re‐
quired  to  obtain  473  valid  signatures  on  their  petitions  for 
nomination  in  order  to  be  placed  on  the  ballot.  See  65  ILCS 
20/21‐28(a)  (2013)  (amended  2015).1  Several  individuals  ob‐
jected to Rose’s nomination papers, and the Board conduct‐
ed  a  records  examination  and  a  hearing  for  each  objection. 
The Board concluded that Rose had only submitted 414 valid 
signatures,  short  of  the  required  473.  Accordingly,  on  Janu‐
ary 15, 2015, the Board ruled that Rose’s name would not be 
placed on the official ballot for the February 24, 2015 general 
alderman election. 
    Rose then filed petitions for judicial review of the Board’s 
decision  in  the  Circuit  Court  of  Cook  County.  Rose’s  peti‐
tions for judicial review challenged the validity of the Illinois 
statute imposing the four‐percent signature requirement for 
aldermanic  elections,  as  well  as  the  Board’s  enforcement  of 
the statute in excluding his name from the ballot for the gen‐
eral  election  to  be  held  on  February  24,  2015.  In  particular, 
Rose claimed that the statute and the Board’s conduct in re‐
liance upon it violated the First Amendment, the Equal Pro‐

                                                 
     1  Under the statute in effect during the 2015 elections, the number of 

valid  signatures  (473)  was  reached  by  taking  four  percent  of  the  total 
number of votes cast for city mayor at the last mayoral election, and di‐
viding that number by fifty (the total number of wards in Chicago). See 
65 ILCS 20/21‐28(a) (2013) (amended 2015). 
No. 15‐1931                                                         3 

tection Clause, and  the Due  Process Clause of the  state and 
federal  constitutions.  He  also  filed  an  amended  memoran‐
dum of law setting out additional theories of liability under 
the Illinois constitution and federal Voting Rights Act.  
    On  February  3,  2015,  the  Circuit  Court  of  Cook  County 
issued  a  written  decision  denying  Rose’s  petitions  for  judi‐
cial review and affirming the Board of Elections’ January 15 
decision  not  to  place  Rose’s  name  on  the  ballot.  The  court 
also  rejected  the  additional  arguments  made  by  Rose  in  his 
amended memorandum of law. Rose did not appeal the Cir‐
cuit Court’s decision, and he was not listed as a candidate on 
the  official  ballot  for  the  February  24,  2015  alderman  elec‐
tion.  
    Meanwhile, Rose filed a substantively identical action in 
federal  district  court,  followed  by  an  amended  complaint 
submitted  shortly  after  his  state  action  was  dismissed.  Like 
his  petitions  for  judicial  review,  Rose’s  amended  complaint 
challenged (1) the validity of Illinois’s statutory four‐percent 
signature  requirement  for  the  2015  alderman  elections,  and 
(2)  the  Board’s  application  of  that  requirement  as  it  per‐
tained to Rose’s nomination petitions for the office of alder‐
man  of  the  7th  Ward.  As  in  the  state  action,  Rose  asserted 
claims  under  the  First  Amendment,  the  Equal  Protection 
Clause,  the  Due Process  Clause, and  the  Voting  Rights  Act. 
He  also  alleged  that  the  defendants  were  liable  under  42 
U.S.C. § 1983 based on the same underlying facts. 
    The defendants moved to dismiss Rose’s amended com‐
plaint  as  barred  by  claim  preclusion,  arguing  that  Rose’s 
claims had already been adjudicated by the Circuit Court of 
Cook County in its final February 3 order dismissing Rose’s 
action on the merits. The district court agreed and dismissed 
4                                                          No. 15‐1931 

Rose’s  amended  complaint  with  prejudice  on  March  30, 
2015. Rose filed this timely appeal. 
                             II. ANALYSIS 
     We  review  a  dismissal  on  claim‐preclusion  grounds  de 
novo. Harmon v. Gordon, 712 F.3d 1044, 1054 (7th Cir. 2013). 
Because  the  prior  judgment  is  from  an  Illinois  state  court, 
Illinois preclusion principles apply. Hicks v. Midwest Transit, 
Inc., 479 F.3d 468, 471 (7th Cir. 2007); 28 U.S.C. § 1738. In Illi‐
nois, “[t]he doctrine of claim preclusion ‘provides that a final 
judgment  on  the  merits  rendered  by  a  court  of  competent 
jurisdiction  bars  any  subsequent  actions  between  the  same 
parties or their privies on the same cause of action.’” Walczak 
v. Chicago Bd. of Educ., 739 F.3d 1013, 1016 (7th Cir. 2014) (cit‐
ing  Rein  v.  David  A.  Noyes  &  Co.,  665  N.E.2d  1199,  1204  (Ill. 
1996)). Thus, claim preclusion has three requirements under 
Illinois law: (1) a final judgment on the merits rendered by a 
court of competent jurisdiction; (2) an identity of the causes 
of  action;  and  (3)  an  identity  of  the  parties  or  their  privies. 
Dookeran v. Cty. of Cook, Ill., 719 F.3d 570, 575 (7th Cir. 2013) 
(citing  Nowak  v.  St.  Rita  High  Sch.,  757  N.E.2d  471,  477  (Ill. 
2001)).  
    All three requirements of claim preclusion are satisfied in 
this  case.  The  parties  in  Rose’s  state  and  federal  actions  are 
the same, and the Circuit Court of Cook County’s February 
2015  order  dismissing  Rose’s  petitions  for  judicial  review 
was unquestionably a final judgment on the merits. See Ill. S. 
Ct.  R.  273  (“Unless  …  otherwise  specifie[d],  an  involuntary 
dismissal  of  an  action,  other  than  a  dismissal  for  lack  of  ju‐
risdiction, for improper venue, or for failure to join an indis‐
pensable  party,  operates  as  an  adjudication  upon  the  mer‐
No. 15‐1931                                                                  5 

its.”).2 Nor  is there any doubt that the state court was com‐
petent  to  resolve  Rose’s  federal  claims.  See  Tafflin  v.  Levitt, 
493 U.S. 455, 458 (1990) (“[S]tate courts have inherent author‐
ity,  and  are  thus  presumptively  competent,  to  adjudicate 
claims  arising  under  the  laws  of  the  United  States.”).  Rose 
asserts that the state court could not adjudicate his constitu‐
tional  claims  because  the  statute  providing  for  judicial  re‐
view of election board decisions, 10 ILCS 5/10‐10.1, authoriz‐
es only limited judicial review. He is wrong. The Illinois Su‐
preme  Court  has  addressed  this  question  and  has  held  just 
the  opposite:  state  courts  may  consider  constitutional  chal‐
lenges  when  reviewing  election  board  decisions.  Jackson‐
Hicks v. E. St. Louis Bd. of Election Commʹrs, 28 N.E.3d 170, 178 
(Ill.  2015);  Goodman  v.  Ward,  948  N.E.2d  580,  588  (Ill.  2011). 
This element of claim preclusion was therefore satisfied. 
    Finally,  Rose’s  state  and  federal  actions  are  identical  for 
claim‐preclusion purposes. In Illinois as elsewhere, separate 
claims are considered the same cause of action if “‘they arise 
from a single group of operative facts, regardless of whether 
they  assert  different  theories  of  relief.’”  Chicago  Title  Land 
Trust Co. v. Potash Corp. of Saskatchewan Sales, 664 F.3d 1075, 
1079–80  (7th  Cir.  2011)  (quoting  River  Park,  Inc.  v.  City  of 
Highland Park, 703 N.E.2d 883, 893 (Ill. 1998)). See also Arlin‐
Golf,  LLC  v.  Vill.  of  Arlington  Heights,  631  F.3d  818,  821  (7th 

                                                 
      2  Although Rose also named the State of Illinois as a defendant, this 

had no effect on the case. The state is not a “person” for purposes of 42 
U.S.C. § 1983, see Will v. Mich. Depʹt of State Police, 491 U.S. 58, 71 (1989), 
and any argument to the effect that the state did not follow its own laws 
is barred by the Eleventh Amendment, see Pennhurst State Sch. & Hosp. v. 
Halderman, 465 U.S. 89, 100–01 (1984). 
     
6                                                              No. 15‐1931 

Cir.  2011)  (internal  marks  omitted)  (“The  transactional  test 
permits claims to be considered part of the same cause of ac‐
tion even if there is not a substantial overlap of evidence, so 
long  as  they  arise  from  the  same  transaction.”).  In  both  his 
state  and  federal  action,  Rose  challenged  the  Illinois  statute 
prescribing  the  four‐percent  signature  requirement  for  al‐
dermanic elections. He also challenged the Board’s decision, 
based on the four‐percent requirement, not to print his name 
on the ballot for the February 2015 election for Chicago’s 7th 
Ward. Both the state and federal actions are clearly predicat‐
ed  on  the  same  set  of  operative  facts  and  are  therefore  the 
same cause of action under Illinois law.  
     Rose’s  addition  of  a  §  1983  claim  in  his  federal  action 
does not change the  analysis; it is merely a  different theory 
of  recovery  arising  from  the  same  facts  and  circumstances 
that  gave  rise  to  the  state  action.  See  Stillo  v.  State  Ret.  Sys., 
852 N.E.2d 516, 519 (Ill. App. Ct. 2006) (internal marks omit‐
ted)  (“The  assertion  of  different  kinds  or  theories  of  relief 
still  constitutes  a  single  cause  of  action  if  a  single  group  of 
operative facts give rise to the assertion of relief.”). Nor is it 
relevant  that  Rose  never  litigated  his  §  1983  claim  in  state 
court:  “[c]laim  preclusion  applies  not  only  to  matters  that 
were actually decided in the original action but also to mat‐
ters that could have been decided.” Walczak, 739 F.3d at 1017; 
see  also  Migra  v.  Warren  City  Sch.  Dist.  Bd.  of  Educ.,  465  U.S. 
75,  83–85  (1984)  (section  1983  claim  precluded  in  federal 
court  where  plaintiff  could  have  brought  the  claim  in  her 
earlier state court action). 
    Rose argues that the two actions are different because Il‐
linois  later  amended  its  statutory  signature  requirement  af‐
ter his state court proceedings were over. See 65 ILCS 20/21‐
No. 15‐1931                                                                         7 

28 (2015) (current version of the statute, eliminating the four‐
percent  formula  and  requiring  at  least  473  signatures  on 
nomination petitions for every ward). But the amendment in 
question  did  not  take  effect  until  June  2015,  and  so  did  not 
apply to Rose’s nomination petitions or the Board’s decision 
not to place his name on the ballot for the February 24, 2015 
election.  Indeed,  the  amendment  did  not  take  effect  until 
months after the conclusion of Rose’s district court proceed‐
ings. And while Rose now tries to frame his federal action as 
a  pre‐enforcement  challenge  to  the  amendment’s  validity, 
his  federal  pleadings––which  do  not  even  mention  the 
amendment––tell a different story. Like his state court plead‐
ings,  Rose’s  operative  federal  complaint  is  directed  exclu‐
sively  at  the  four‐percent  signature  requirement  of  the  stat‐
ute in effect when the Board denied him access to the ballot 
in  January  2015.  Rose  cannot  use  his  appeal  as  a  vehicle  to 
recreate his federal action or to assert new claims that he did 
not raise in district court.3 See Joyce v. Morgan Stanley & Co., 
538 F.3d 797, 801 (7th Cir. 2008) (internal marks omitted) (a 
plaintiff “may not amend the complaint on appeal to state a 
new  claim”).  In  sum,  Illinois’s  amendment  to  its  statutory 
signature requirement governing aldermanic elections is un‐
related to the substance of Rose’s state or federal actions and 


                                                 
     3 Rose first suggested that he was prospectively challenging the stat‐

ute’s June 2015 amendment in his responsive brief to the motions to dis‐
miss  in  district  court.  But  Rose  did  not  raise  this  claim  in  his  amended 
complaint, and his fleeting reference to the amended version of the stat‐
ute in his response brief does not alter the factual basis of his federal ac‐
tion. See Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen 
Co.,  631  F.3d  436,  448  (7th  Cir.  2011)  (noting  the  “axiomatic  rule  that  a 
plaintiff may not amend his complaint in his response brief”). 
8                                                         No. 15‐1931 

has  no  bearing  on  the  preclusive  effect  of  the  state  court 
judgment.  
     Rose  also argues that  claim  preclusion should not  apply 
because he did not have an adequate opportunity to litigate 
his  claims  in  state  court.  We  accord  preclusive  effect  to  a 
state court judgment only if the plaintiff had a “full and fair 
opportunity” to litigate his claims in the prior action. Kremer 
v.  Chem.  Constr.  Co.,  456  U.S.  461,  480–82  &  n.22  (1982).  “A 
plaintiff is afforded a full and fair opportunity to litigate his 
claims so long as the state court proceedings complied with 
the  minimum  procedural  requirements  of  the  Due  Process 
Clause.”  Licari  v.  City  of  Chicago,  298  F.3d  664,  666–67  (7th 
Cir. 2002). 
    We have little trouble concluding that the state court pro‐
ceedings to which Rose voluntarily submitted were constitu‐
tionally adequate. After a hearing, the Circuit Court of Cook 
County  issued  a  thorough  written  decision  carefully  ad‐
dressing  each  of  Rose’s  claims  and  supporting  arguments, 
including  those  raised  for  the  first  time  in  his  amended 
memorandum  of  law.  There  is  no  indication  that  the  state 
court  proceedings  were  insufficiently  extensive  or  substan‐
tively  unfair,  and  the  mere  fact  that  Rose  was  displeased 
with the outcome of those proceedings does not amount to a 
violation of due process. 
    Rose  nonetheless  complains  that  he  did  not  have  a  fair 
opportunity  to  appeal  the  state  court’s  decision  because  his 
case became moot before the expiration of the statutory time 
to  appeal.4  Putting  aside  the  rather  embarrassing  implica‐

                                                 
     4 Rose says that his case was mooted on February 24, 2015, when the 

7th Ward alderman election was held without Rose’s name on the ballot. 
No. 15‐1931                                                                                               9 

tions  of  this  argument  (if  Rose’s  case  is  moot,  why  does  he 
continue  to  advance  it  on  appeal?),  the  fact  remains  that 
Rose had the same statutory right to appeal as any other liti‐
gant; he  simply  chose not to do so.  His  right  to appeal was 
not rendered illusory merely because subsequent factual de‐
velopments  in  his  case  made  an  appeal  less  advantageous. 
Accordingly, Rose had a full and fair opportunity to litigate 
his  claims  in  state  court,  and  the  minimum  procedural  re‐
quirements of the Due Process Clause were met. 
                                       III. CONCLUSION 
     At  oral  argument,  Rose’s  counsel  insisted  that,  “beyond 
all  the  doctrines  …  beyond  all  the  claim  preclusion  …  the 
main issue is equity and fairness.” But what is fair and equi‐
table is the consistent application of well‐settled principles of 
claim  preclusion  under  controlling  law.  The  district  court 
properly  dismissed  Rose’s  amended  complaint  on  grounds 
of claim preclusion, and we affirm. 
                                                                                         AFFIRMED. 
                                                                                                             




                                                                                                             
See  Pl.’s  Br.  at  13  (“As  a  matter  of  law,  Plaintiff’s  case  was  moot  as  of 
February 24th, 2015.”).